Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.
 
The amendment of 11/19/21 has been entered.  Claims 1-32 are pending.

                                                        Examiner’s Comments

The hard and soft segments of the instant claims have been considered with regard to the relative natures of “hard” and “soft”.  In the polyurethane arts, the hard and soft segments have recognized meanings which have been established in the art over time.  Note Amir et al., “Graphene Nanoplatelets Loaded Polyurethane and Phenolic Resin Fibres by Combination of Pressure and Gyration”, Composites Science and Technology, Vol. 129, 2016, pages 173-182.  See particularly, Amir, page 178, second column, lines 5 and 6 noting the hard and soft segments.  A full evaluation of the polyurethane prior art shows that hard and soft segments are meant to be relative to each other and not absolute recitations of particular degrees of hardness and softness.  The skilled artisan would understand what is meant by the well established terms 

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-29 and 32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/348243. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the claims of the copending application.  The amounts of hard segments of the copending claims necessitate the amounts of hard segments of the instant claims, including the instant claim 8.  Reactants of copending claims 4, 8, and 10 give the polyurethane forming reactants of the instant claims.  The graphene of the copending claims gives the graphene of the instant claims.  The polyols of copending claim 10 which contain aromatic groups are the aromatic diols of the instant claim 21.  Reaction temperatures of the .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.      Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by the instantly claimed “average lateral dimension” and “average through-plane dimension” of the instant claims 1-32.  Particularly, it is not clear what type of average is intended of these particle size aspects, e.g. weight, number, area, volume, z, or some other type of average.
  
See US Pat. No. 8785540 Muller et al., noting the abstract and column 2, lines 24-25 and 64-66, particularly the number average and weight average particle sizes therein.  See US Pat. 

In addition, US Pat. Application Publication No. 2009/0246811 Arakawa et al., paragraph [0047], shows that atomic force microscopy can be used to determine volume average particle size.  US Pat. Application Publication No. 2008/0093104 Gahleitner et al., paragraphs [0012] and [0015], shows that atomic force microscopy can be used to determine weight average particle size.  US Pat. Application Publication No. 2014/0174991 Khripin et al., paragraph [0060], shows that atomic force microscopy can be used to determine number average particle size.  It is clear that the newly recited “determined by atomic force microscopy” does not define the type of average lateral dimension and average through-plane dimension of the instant claims because atomic force microscopy can be used to determine any type of average particle size.  It remains unclear what type of average is required of the instantly claimed “average lateral dimension” and “average through-plane dimension” of the instant claims 1-32.  Particularly, it is not clear what type of average is intended of these particle size aspects, e.g. weight, number, area, volume, z, or some other type of average. 

In addition, US Pat. No. 5667716 Ziolo et al., column 8, lines 60-67 and column 9, lines 1-11, particularly lines 7-11, shows that volume average particle size may be determined by transmission electron microscopy.  US Pat. Application Publication No. 2011/0046286 Lubnin et al., paragraphs [0111]-[0117] shows that all types of average particle sizes can be determined by 
 
It is particularly noted that these average bases are mathematical average types which are independent of the aspect of particle size or type of particle.  These bases particularly and distinctly define the type of average.  Without knowing the type of average, the skilled artisan cannot particularly and distinctly know the scope of the instantly claimed average particle sizes.  
The scope of the instant claims is therefore not clear.

For the purposes of examination, any type of average will be taken as falling within the scope of the instant claims.

6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.      Claims 1-20, 22-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2868626 Piszczyk et al. in view of Amir et al., “Graphene Nanoplatelets Loaded Polyurethane and Phenolic Resin Fibres by Combination of Pressure and Gyration”, Composites Science and Technology, Vol. 129, 2016, pages 173-182, as applied to claims 1, 3-10, 12-20, 22-25, 27-30, and 32 in paragraph 4 above, further in view of US Pat. Application Publication No. 2015/0073082 Mukohata et al., 
with Kovtun et al., “Benchmarking of Graphene-Based Materials: Real Commercial Products Versus Ideal Graphene”, 2D Mater., 6, 025006, 24, January, 2019, pages 1-13, US Pat. Application Publication No. 2010/0160545 Page, Author Unknown, Bayer Material Science Bulletin, “Desmopan (TPU) Product Range-Reference Data”, Edition 2004-09, (2004), pages 1-22, and Dul et al., “Effect of Graphene Nanoplatelets Structure on the Properties of Acrylonitrile-Butadiene-Styrene Composites”, Society of Plastics Engineers, Published online in Wiley Online Library (wileyonlinelibrary.com), 2017, pages E285 to E300,  being cited as evidence.

      Dul, page E286, Table 1 is evidence that the XG Science xGnP-M5 has a lateral dimension of about 5 µm, a thickness of 6 nm, and an oxygen content of 2.0%.

      It is not seen that the newly recited “as determined by atomic force microscopy” distinguishes the instantly claimed average through-plane dimensions and average lateral 

Kovtun is evidence that the XG Science graphene nanoparticles of Amir having a size from about 2-3 µm has an oxygen content of 6.3 %.  See the particulars of XGnP C750 of Table 1 at page 3 of Kovtun.  Note the D50 and lateral size of Table 1 at page 3 of Kovtun.  Kovtun is evidence that the oxygen in graphene oxide is in the form of OH, COOH, and epoxy groups.  See Kovtun, page 9, section 3.1 Oxidation grade which discloses the fact that real graphene has oxygen atoms therein.  This is supported by the oxygen contents of the real graphenes of Kovtun’s Table 1.  Kovtun, page 10, first column, second full paragraph discloses the oxygen atoms as being in OH, COOH, and epoxy groups.  

 Page, paragraph [0020] shows that the Desmopans of Amir are thermoplastic polyurethanes made with diisocyanates.

The Bayer Material Science Bulletin, “Desmopan (TPU) Product Range-Reference Data”, page 2 shows the nomenclature for the Desmopan polyurethanes.  Desmopan DP 9855DU appears to be a C4 ether, based on the “9”, for polymer blends, based on the “8”, of shore hardness 55 D, based on the “55 D”, which is UV protected, based on the “U”.




The amounts of graphene of Piszczyk, paragraph [0018] and page 5, lines 5-7 fall within the scope of the amounts of graphene nanoplatelets of the instant claims including the instant claims 1, 3, 10, 12, 23, and 27. 

The polyurethanes and prepolymers of Piszczyk, paragraphs [0015], noting the oligoestrols therein, [0018], [0020], [0022], and [0023], noting the polytetramethyleneglycol oligomerol therein, fall within the scope of the instant claims 1 and 4. 
The oligoetherols of Piszczyk, paragraph [0015] and the polytetramethyleneglycols of Piszczyk are the polyether polyols and diols of the instant claims 4, 5, 7, 15, 23, and 25.
The “polytertmethyleneglycol” of Piszczyk, paragraphs [0022] and [0023] is an obvious typographical error for “polytetramethyleneglycol”.  Polytetramethyleneglycol is the polytetrafuran of the instant claims 7, 15, and 18.

The exemplified 4,4’-diphenylmethane diisocyanate of Piszczyk falls within the scope of the instantly claimed polyisocyanates including those of the instant claims 17, 23, and 25.
The exemplified polyurethane prepolymers of Piszczyk, paragraph [0023] containing butane diol falls within the scope of the instant claim 20.
The polyurethanes of Piszczyk contain a molar excess of diisocyanate, noting the diisocyanate:oligomeral ratios of Piszczyk, paragraph [0015].  Additionally, the polyurethanes of Piszczyk may contain low molecular weight diol or diamine chain extenders and cross-linking agents.  Each of the diisocyanates, low molecular weight diol or diamine chain extenders and cross-linking agents contribute hard segments to the polyurethanes of Piszczyk in proportion to their molar amounts.  Because the molar amounts of diisocyanates, low molecular weight diol or diamine chain extenders and cross-linking agents are present in excess, the amounts of hard segments contributed thereby fall within the scope of the instant claim 8, noting the amount of oligomerol required at paragraph [0015] and by the amounts of paragraphs [0020]-[0023] of Piszczyk.  The instant specification, paragraph [0096] supports this fact.
The polyurethane composites of Piszczyk fall within the scope of the polyurethane cast elastomer and thermoplastic polyurethane elastomer when the polyurethane reactants of Piszczyk are difunctional.  The polyurethane composites of Piszczyk fall within the scope of the instant claim 9 therefore.
The exemplified prepolymer NCO content of Piszczyk, paragraph [0020] of 12% of free NCO groups falls within the scope of the instant claim 10.  The 4,4’-diphenylmethane diisocyanate is the aromatic isocyanate of the instant claim 10.  The oligomer component of 
The prepolymers of Piszczyk’s examples of paragraphs [0020]-[0023] give the isocyanate content, reactants, and NCO/OH ratio used to make the prepolymers therein.  Where all difunctional reactants are used, e.g. Piszczyk’s paragraphs [0022] and [0023] at least, there are necessarily 2 terminal NCO groups per molecule.  These examples use only a small molar excess of NCO, e.g. 0.05 NCO groups in excess of the OH groups.  Therefore, the molecular weight of Piszczyk, paragraph [0022] is approximately (2 * 42 g/mole of NCO)/0.06 = 525 g/mole of prepolymer.  The prepolymers of Piszczyk’s examples are therefore taken as having molecular weights within the scope of the instant claim 13.
The exemplified NCO contents of the prepolymers of Piszczyk fall within the scope of the instant claim 14.
The reactions of Piszczyk do not require any solvent which falls within the scope of the instant claims 24 and 32.  The graphene oxide of Piszczyk may be added in only the oligomer, noting Piszczyk, paragraph [0016].
 The mixing of the polyol, graphene oxide, and polyisocyanates of Piszczyk’s examples fall within the scope of the method steps of the instant claim 28.
The temperatures of Piszczyk’s examples are not specified.  They are therefore taken to be done at room temperature, which falls within the scope of the temperatures of the instant claim 29. 
Piszczyk does not disclose the instantly claimed graphene sizes and oxygen contents.


The Demopan DP 9855DU of Amir, page 174, paragraph 2.1 therefore falls within the scope of the polyurethanes of the instant claims based on the teachings of the Bayer Material Science Bulletin, “Desmopan (TPU) Product Range-Reference Data” and Page.
From Amir, page 174, paragraph 2.1, the graphene nanoplatelets have a size of 2-3 µm, which falls within the scope of the instantly claimed average lateral dimension (x, y).   From Amir, page 174, paragraph 2.1, the graphene nanoplatelets have a thickness of 8 nm, which falls within the scope of the instantly claimed average through-plane dimension (z).  From Amir, page 174, paragraph 2.1, the graphene nanoplatelets are products of XG Sciences.
From Kovtun, it appears that the XG Sciences product of page 3, Table 1, XGnP C750 is the graphene nanoplatelets of Amir.  The XGnP C750 has a D50 of 3.0 µm.  The lateral size is less than 2.  These sizes account for Amir’s reporting of a particle size of 2-3 µm.  The examiner sees no other XG Sciences graphene products of these sizes.  It is therefore the examiner’s position that the oxygen content of the XGnP C750 of 6.3 %, as disclosed in Table 1 of Kovtun, is the oxygen content of the graphene nanoplatelets of Amir.  The graphene nanoplatelets exemplified by Amir therefore fall within the scope of the graphene nano platelets of the instant claims. 
     The thickness of the graphene nanoplatelets of Amir of 8 nm makes one dimension of the graphene of Amir not larger than 100 nm as is required of the nanofiller of Piszczyk, paragraph [0004].



      Piszczyk in view of Amir does not disclose the particle sizes of the instant claims, including the instant claims 2, 11, and 26.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use graphene oxide of Piszczyk having the sizes of the instant claims, including the instant claims 2, 11, and 26, because Piszczyk does not limit the sizes of their graphene oxides and thereby encompasses the graphene oxide sizes of the instant claims, including the instant claims 2, 11, and 26, graphene having the particle sizes of the instant claims, including the instant claims 2, 11, and 26, is similar to the graphene exemplified by Amir and is therefore expected to give similar properties to the composites of Piszczyk as the graphene of Amir contributes to Amir’s composites, Amir shows their graphene oxide to be compatible in polyurethanes in amounts up to 20 wt.%, Mukohata shows the use of graphene to fill polymers including polyurethane at Mukohata, paragraphs [0008], [0012], [0019], noting the polyurethane, [0022], [0023], noting the particle sizes, and [0041], noting the exemplified xGnP-M5, and the properties the larger graphenes contribute to the composites of Mukohata would have been expected in the graphene oxide reinforced polyurethanes of Piszczyk coupled with the increased strength due to the covalent bonding of the polyurethane of Piszczyk with the graphene oxide.  Dul shows the xGnP-M5 of Mukohata to fall within the scope of the graphene oxides of the instant claims and Piszczyk.


     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to maintain the prepolymer of Piszczyk at 60⁰ C, which falls within the scope of the instant claim 30, because this temperature would have been expected to increase the reaction rate of the polyol, polyisocyanate, and graphene oxide.       

Response to Applicant’s Arguments

8.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3. above:

       In their response of 11/19/21:
       The applicant requests that the above rejection be held in abeyance, as argued.  It is improper to hold the above rejection in abeyance.  See MPEP 804 I. B. 1., particularly “ 1.    Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.

     See MPEP 714.02    Must Be Fully Responsive [R-08.2012], particularly “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”  The applicant’s response does not point out any supposed errors in the above rejection.  The applicant’s arguments therefore do not overcome the above rejection.  The above rejection is therefore maintained for the reasons stated above and in the above rejection.

9.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 5.A. above:

       In their response of 3/25/21:
       The applicant argues regarding figures and sections of the instant specification.  These argued portions of the instant specification do not define the type of averages of the instantly claimed particle size aspects.  The newly recited “determined by atomic force microscopy” does not necessitate a type of average for the instantly claimed particle size aspects.  The applicant argues that the skilled artisan knows what “average” and “dimension” mean.  The examiner agrees.  However the rejection is not based on the skilled artisan not knowing what “average” 

        In their response of 11/19/21:
       The applicant argues “The Examiner states that it is unclear what is intended by the instantly claimed “average lateral dimension” and “average through-plane dimension” of the instant claims 1-32. In particular, the Examiner states that it is not clear what type of average is intended of these particle size aspects, e.g. weight, number, area, volume, z, or some other type of average.
     In response, Applicant submits herewith a Declaration confirming that the type of average that is intended by the instantly claimed “average lateral dimension” and “average through-plane dimension” is a number average. (See Declaration of Ali Zolali dated November 10, 2021, p. 2.). As noted in the Declaration, the method used for characterization of the graphene in this application was transmission electron microscopy imaging (TEM). The characterization done through this method inherently results in “number average dimensions” compared to other methods such as SAXS that is “volume average” based.
     In view of the above, Applicant respectfully requests that the rejection of claims 1-32 under 35 U.S.C. § 112 be withdrawn.”  The applicant’s arguments and the statements in the 132 
It is not seen that transmission electron microscopy is a type of atomic force microscopy.  TEM and AFM are distinguished from each other in US Pat. Application Publication No. 2017/0361376 Murugesan et al., paragraph [0064].

The declarant, Ali Zolali, is not listed as an inventor of the instantly claimed inventions.  It is not stated how the declarant would know what particular type of average particle size limitations the inventors of the instantly claimed inventions intended or actually measured.  The declarant’s statement “I confirm that the type of average that is intended by the instantly claimed “average lateral dimension” and “average through-plane dimension” is a number average considering that the method used for characterization of graphene is transmission electron microscopy imaging (TEM).  The characterization done through this method results in “number average dimensions” compared to other methods such as SAXS that is “volume average” based.” is shown to not be correct by the above cited Ziolo, Lubnin, and Murugesan which show that any type of average particle size can be determined from transmission electron microscopy.  It is not clear how the declarant knows the intentions of the inventors of the instantly claimed inventions.  It is not clearly particularly how the declarant knows that the type of average that is intended by the instantly claimed “average lateral dimension” and “average through-plane dimension” is a number average considering that the method used for characterization of graphene is transmission electron microscopy imaging (TEM), noting that the above cited Ziolo, Lubnin, and Murugesan show that any type of average particle size can be determined from transmission electron microscopy.


It is particularly noted that these average bases are mathematical average types which are independent of the aspect of particle size or type of particle.  These bases particularly and distinctly define the type of average.  Without knowing the type of average, the skilled artisan cannot particularly and distinctly know the scope of the instantly claimed average particle sizes.  
The scope of the instant claims is therefore not clear.

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above and the reasons stated in the above rejection.  The above rejection is therefore maintained as stated above.

10.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 7. above:

       In their response of 3/25/21:
       The applicant argues that the amended claims require the instantly claimed average particle size dimensions to be determined by atomic-force microscopy.  It is not seen that the newly recited “as determined by atomic force microscopy” distinguishes the instantly claimed average through-plane dimensions and average lateral dimensions over those of the cited prior art because “as determined by atomic force microscopy” does not specify what type of average is required by the instantly claimed average through-plane dimensions and average lateral 

        In their response of 11/19/21:
       The applicant argues “Claims 1, 10 and 23 are directed toward a polyurethane comprising a reaction product of an isocyanate component; a polyol component; and graphene nano platelets having a number average lateral dimension (x, y) of from about 5 to about 100 um, a number 

      The applicant argues “Applicant submits that none of the cited references disclose graphene nano platelets having a number average lateral dimension (x, y) of from about 5 to about 100 um, and a number average through-plane dimension (z) of from about 5 to about 100 nm. Applicant initially notes that Kovtun, cited by the Examiner as evidencing the dimensions of the graphene nano platelets disclosed in Amir, is directed toward methods of characterizing and comparing industrial grade poly-dispersed graphene and 2D materials (GRM) generally. Kovtun discloses, on page 6 of the reference, that the particle size distribution and lateral size of the disclosed industrial GRM products, such as XGnP C750, are generally measured using static light scattering (LS) analysis techniques, which, as stated in the attached Declaration, results in a volume average dimension of the particles, and not the number average measurement used in the instant application. (See Declaration, p. 2). Kovtun then discloses, in Table 1, a volume average lateral size of XGnP C750 of < 2 um, which falls outside the number average lateral dimension range claimed in the amended claims.  It is noted that the Ali Zolali declaration of 11/19/21 states that SAXS gives volume average based particle sizes.  However, static light scattering particle size analysis techniques can give any type of average particle size.  In any event, the 

      The applicant argues “In regard to Dul, Applicant notes that even if Table 1 of Dul discloses that xGnP-MS is characterized by an unspecified lateral geometric size of about 5 um, Dul is completely silent as to graphene nano platelets having a number average lateral dimension (x, y) of from about 5 to about 100 um, and a number average through-plane dimension (z) of from about 5 to about 100 nm as described in the instant application.
Accordingly, Applicant submits that Amir, Kovtun, Mukohata and Dul do not disclose, anywhere in their respective disclosures, number average lateral dimensions falling into the claimed range. Therefore, Applicant submits that the cited references do not teach or provide any motivation for a person of ordinary skill in the art to modify the composition disclosed in Piszezyk to include the claimed graphene nano platelets having the claimed average lateral dimensions.
In view of the above, Applicant submits that Piszczyk, in view of Amir and Mukohata, as evidenced by the references cited above, does not disclose each and every element of claims 1- 20, 22-30 and 32. Accordingly, Applicant respectfully requests that the rejection of claims 11-20, 22-30 and 32 under 35 U.S.C. § 103 be withdrawn.”  It is noted that the Ali Zolali declaration of 11/19/21 states that SAXS gives volume average based particle sizes.  However, static light scattering particle size analysis techniques can give any type of average particle size.  In any event, the instant claims are not limited to number average particle sizes and therefore include the prior art types of average particle size dimensions.  These arguments are therefore not persuasive.


     The examiner sees no unexpected result stemming from any difference between the instantly claimed invention and the above cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which is compared to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the above cited prior art.  This rejection is therefore maintained as stated above.

11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762